United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.K., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Baltimore, MD,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-2213
Issued: February 20, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
In April 2006 appellant filed a timely appeal from a November 1, 2006 decision of the
Office of Workers’ Compensation Programs, denying his claim for a low back condition.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
claim.
ISSUE
The issue is whether appellant met his burden of proof in establishing that he sustained a
low back condition in December 2005 causally related to factors of his employment.
FACTUAL HISTORY
In April 2006 appellant, then a 46-year-old distribution clerk, filed an occupational
disease claim alleging that he developed a lumbar disc condition in December 2005 because he
was forced to rely on other parts of his body for support after having knee surgery on
October 20, 2005. The employing establishment controverted his claim.

On January 6, 2006 Dr. Scott Reeser diagnosed possible sciatica or myalgia.
recommended x-rays and a magnetic resonance imaging (MRI) scan.

He

In a report dated March 3, 2006, an employing establishment physician diagnosed
degenerative joint disease of the lumbar spine. Dr. Reeser noted that appellant had experienced
lower back pain with prolonged standing or heavy lifting.
In a March 10, 2006 disability certificate, Dr. Cyrus Pezeshki, an orthopedic surgeon,
diagnosed “PFA.”
Appellant submitted reports from a nurse and a physician’s assistant.
On April 21, 2006 the Office requested additional factual and medical evidence,
including a comprehensive medical report containing a diagnosis and a rationalized explanation
as to how appellant’s condition was causally related to his employment.
On May 12, 2006 Dr. Jennifer Lee, a specialist on critical care and anesthesiology, stated
that appellant was a patient in the hospital’s Acute Pain Clinic. She diagnosed chronic lower
back pain, secondary to spondylosis and degenerative disc disease and cervical spine disease.
Dr. Lee opined that appellant’s job duties aggravated his condition. She recommended no
repetitive lifting or lifting activities.
By decision dated June 13, 2006, the Office denied appellant’s claim on the grounds that
the medical evidence did not establish that his low back condition was causally related to his
employment.
Appellant requested reconsideration. He submitted an August 14, 2006 report in which
Dr. Margit L. Bleeker, an occupational neurologist and neuropsychiatrist, diagnosed “diffuse
disease in the low back” which became symptomatic when appellant handled a high volume of
mail in December 2005.
By decision dated November 1, 2006, the Office denied modification of the June 13,
2006 decision.
LEGAL PRECEDENT
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship, generally, is rationalized medical
evidence.1 Rationalized medical opinion evidence is medical evidence which includes a
1

Michael S. Mina, 57 ECAB ___ (Docket No. 05-1763, issued February 7, 2006).

2

physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s condition and the implicated employment factors. The opinion of the physician must
be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the claimant.2
ANALYSIS
The Board finds that appellant has failed to meet his burden of proof in establishing that
he sustained a low back condition causally related to factors of his employment.
Dr. Lee diagnosed chronic lower back pain secondary to spondylosis and degenerative
disc disease. She stated that appellant’s job duties aggravated his condition. However, Dr. Lee
did not describe his particular job duties and explain how these duties caused an aggravation of
his back condition. Lacking a complete and accurate factual background and sufficient medical
rationale, Dr. Lee’s opinion on causal relationship is of diminished probative value. Therefore,
her report is not sufficient to establish that appellant’s low back condition was causally related to
his employment.
Dr. Bleeker diagnosed “diffuse disease in the low back” which became symptomatic
when appellant handled a high volume of mail in December 2005. However, a diagnosis of
diffuse low back disease is too general a diagnosis to be probative on the issue of causal
relationship. Dr. Bleeker’s description of how the condition occurred differs from that of
appellant who stated that he developed a low back condition because he relied too much on other
parts of his body for support after his knee surgery. Appellant did not mention problems with a
high volume of mail in December 2005. Additionally, Dr. Bleeker did not provide sufficient
medical rationale explaining how handling a heavy volume of mail caused or aggravated
appellant’s back condition. For these reasons, her report is insufficient to establish that appellant
sustained a low back condition that was caused or aggravated by his employment.
Dr. Reeser diagnosed possible sciatica or myalgia and recommended diagnostic tests. He
did not provide a specific diagnosis. Dr. Reeser did not provide an explanation as to how
appellant’s back condition was causally related to his employment. For these reasons, his report
is not sufficient to establish that appellant’s back condition was work related.
The employing establishment physician diagnosed degenerative joint disease of the
lumbar spine. Dr. Reeser noted that appellant had experienced lower back pain with prolonged
standing or heavy lifting. However, he did not explain how appellant’s job duties caused or
aggravated his degenerative joint disease. Therefore, this report is not sufficient to discharge
appellant’s burden of proof.
Appellant submitted reports from a nurse and a physician’s assistant. Registered nurses,
licensed practical nurses and physician’s assistants are not “physicians” as defined under the

2

Gary J. Watling, 52 ECAB 278 (2001); Gloria J. McPherson, 51 ECAB 441 (2000).

3

Federal Employees’ Compensation Act and their opinions are of no probative value.3 Therefore,
these reports are insufficient to establish a work-related back injury.
CONCLUSION
The Board finds that appellant failed to meet his burden of proof in establishing that his
low back condition is causally related to factors of his employment.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 1, 2006 is affirmed.
Issued: February 20, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

3

See 5 U.S.C. § 8101(2) which provides: “physician’ includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors and osteopathic practitioners within the scope of their practice as defined
by state law”; see also Roy L. Humphrey, 57 ECAB ___ (Docket No. 05-1928, issued November 23, 2005).

4

